Case 0-20-0600 /-laS DVDoC lo Filed VofeiicO Entered QOo/z2lic¥ OY! Zal50

UNITED STATES BANKRUPTCY COURT Return Date : May 21, 2020 @ 10:00
EASTERN DISTRICT OF NEW YORK
x

 

In re
SUN PROPERTY CONSULTANTS, INC. Chapter 7 Case No. 16-72267-las

Debtor.

 

MERCHANTS ACQUISITIONS, INC.

Adv. Pro. No. 20-8057-las
Plaintiff
-against-

DIFFICILE REALTY CORP.
Defendant.
x

 

CERTIFICATE OF NO OBJECTION
Pursuant to 28 U.S.C. § 1746, the undersigned hereby certifies as follows:

1. On May 1, 2020, the undersigned filed a motion to withdraw as counsel for
the plaintiff in the above-mentioned adversary proceeding (“Motion”). An amended
Notice of Motion was filed on May 4, 2020 to clarify the return date.

2. The undersigned scheduled the Motion for May 21, 2020 @ 10:00.

3. Pursuant to E.D.N.Y. LBR 9006-1, responsive papers were to be served so as
to be received no later than 7 days before the hearing date (the “Objection Deadline’).

4. The Objection Deadline has passed and (i) the Motion was filed and served in a
timely fashion ; (ii) no objection has ben filed or served on the movant ; (iii) there is no
objection, responsive pleading or request for a hearing with respect to the Motion on
the docket, and {iv) movant is aware of no informal objection. Accordingly, this Court

may enter the proposed order granting the Motion without the need for a hearing.
Case 0-20-0609 /-laS DVoC lo Filed VofeiicO Entered Oo/z2lic¥ OY! Zai50

Dated: Carle Place, N.Y.
May 18, 2020

Jeff Morgenstern, PLLC
Moving party

One Old Country Rd. Suite 320
Carle Place, N.Y. 11514

(516) 739-5908

bo AM epee

Jeff Morgenstern (JM-4163)
